Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Note Examiner considers controlling a partial level of permeation of the veneer as a design choice as claimed and applying heat and pressure to partially permeate such that the partially permeated material is visible at the surface of the veneer to indicate the hole through the veneer from top to bottom is partially permeated to the determined level of partial permeation recited in these steps.  Although this is not necessarily explicit, it is clearly implied by the recited steps and it would unreasonable to interpret the claims other than that the determined level of partial permeation is the level of partial permeation carried out in the process, including through the hole through which the sublayer is visible. 
Elmendorf (US 2,831,793) teaches permeating holes and cracks in veneers with a sublayers on wood substrate to penetrate and strengthen these “defects,” but teaches the holes should be fully permeated.  See col. 4, lines 13-74.  Pervan et al. (US 2010/0092731) teaches similar decorative laminates with veneers and sublayers on a substrate are embossed wood laminates including veneers in order to provide a decorative effect therein (See page 2, paragraph [0034]) and may be thermoplastics or thermosets (See page 3, paragraph [0052]). 
There is no motivation to partially permeate within the given system when the binder is readily visible in order to control a design because the specific motivation to partially, rather than fully permeate, occurs in the art as a result of a failure to easily fully permeate, a situation that would appear extremely unlikely when the partially permeated sublayer in visible through a hole at the surface (since if it were visible from the surface, there would appear to be no physical barriers keeping it from the surface).  Thus, the claim suggests a system wherein the binder could have been readily permeated through the entire veneer, but where partial permeation was intentionally determined over full permeation anyway.  There is no explicit motivation for related products in the prior art to intentionally partially permeate the veneer when full permeation is readily achievable in order to achieve a desired pre-determined visual effect.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746